          Case 4:21-cv-00521 Document 1 Filed on 02/17/21 in TXSD Page 1 of 8




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

FEDERAL INSURANCE                     )
COMPANY,                              )
                                      )
      Plaintiff,                      )                       Civil Action No.
                                      )
v.                                    )
                                      )
NEW PRIME, INC., and                 )
ROBERTO ALONZO                        )
                                      )
      Defendants.                     )
_____________________________________)

                              COMPLAINT FOR DECLARATORY JUDGMENT

           COMES NOW Plaintiff, FEDERAL INSURANCE COMPANY, a corporation

(hereinafter, “Federal”), and files this, its Complaint for Declaratory Judgment against Defendants

New Prime, Inc. (“New Prime”) and Roberto Alonzo (“Alonzo”), as follows:

                                        NATURE OF THE ACTION

           1.      The dispute in this action involves a claim for indemnity arising out of a personal

injury cause of action that went to verdict in matter captioned, Christine John and Christopher

Lewis v. New Prime, Inc. and Roberto Alonzo, Cause no. 2014-44841, and pending in the 129th
District Court of Harris County, Texas (the “Underlying Action”).

           2.      The Underlying Action was tried to a jury verdict on September 30, 2019, and a

Final Judgment was entered against Defendants on November 11, 20191 for $12,450,000 plus

costs, and pre- and post-judgment interest (the “Judgment”).

           3.      Defendants did not provide notice of this matter until after the entry of the verdict.

           4.      Accordingly, Federal seeks a declaration that it has no duty to indemnify

Defendants for the amount of the Judgment.



1
    The verdict and other rulings are being appealed by New Prime and Alonzo.


4836-2914-9404.1
         Case 4:21-cv-00521 Document 1 Filed on 02/17/21 in TXSD Page 2 of 8




                              PARTIES, JURISDICTION AND VENUE

         5.        Plaintiff Federal is an Indiana corporation and is authorized to conduct business in

Texas.

         6.        Defendant New Prime is believed to be a Nebraska corporation, with its principal

place of business in Missouri, which may be served with citation and/or summons by service

at 2740 N Mayfair, Springfield, Missouri 65803.

         7.        Defendant Alonzo is believed to be a Texas citizen and resident of Hidalgo County,

who may be served with citation and/or summons by service at 219 Constellation Drive, Pharr,
Texas 78577.

         8.        Jurisdiction is proper in this Court, pursuant to 28 U.S.C. § 1332, because there is

complete diversity of citizenship between the parties and the matter in controversy exceeds the

sum of seventy-five thousand dollars ($75,000.00) exclusive of interest and costs.

         9.        Venue is properly placed in this District and Division under 28 U.S.C. § 1391 as

the Underlying Action was venued in the County of Harris because a substantial part of the events

or omissions giving rise to the claim occurred in the County of Harris.

                                    BACKGROUND AND FACTS

         10.       Federal brings this claim for declaratory judgment under both Federal Rule of Civil

Procedure 57 and 28 U.S.C. §§ 2201 and 2202.

         11.       The Underlying Action was filed against Defendants on August 5, 2014 by

Christine John and Christopher Lewis following a September 21, 2012 motor vehicle accident that

occurred in Harris County. Plaintiffs John and Lewis allege that they were injured when their

vehicle collided with a 18-wheeler truck with semi-trailer owned by New Prime and operated by

Defendant Alonzo, who was alleged to be in the course and scope of his employment with New

Prime. Plaintiffs made claims of negligence, negligence per se, vicarious liability, negligent

entrustment and negligent hiring, supervision, training and retention against Defendants.

         12.       On January 1, 2019, New Prime and Alonzo received a $6,000,000 demand to settle

all claims against them.


4836-2914-9404.1
        Case 4:21-cv-00521 Document 1 Filed on 02/17/21 in TXSD Page 3 of 8




          13.      The demand was never tendered to Federal even though it exceeded the underlying

limits below the Federal policy.

          14.      The demand came after Defendants rejected demands to settle during failed

mediations in 2015 (where in a demand to settle for $2.2M was made) and again in August of 2017

(where in a demand to settle for $2.1M was made).

          15.      Prior to trial, Defendants admitted to negligence. Defendants also admitted that

Alonzo acted in the course and scope of his employment with New Prime, even though Alonzo

testified in his deposition that he leased the vehicle from New Prime and was unsure if he was an
independent contractor. These admissions deprived Federal from participating in trial strategy or

decision-making.

          16.      During the course of the trial, New Prime and Alonzo received adverse rulings on

the admission of certain evidence and issues of recklessness that could have impacted damages.

Defendants did not notify Federal about these developments which could have impacted their

policy.

          17.      Those claims were tried to a jury, beginning September 24, 2019, resulting in a jury

verdict on September 30, 2019, in favor of John and Lewis. A copy of this judgment is attached as

Exhibit A. Based on that jury verdict, the Judgment was rendered in favor of John and Lewis in

the amount of $12,450,000, plus costs and interest. A copy of this judgment is attached as Exhibit

B. As Exhibit B reflects, Defendants were found jointly and severally liable to John and Lewis.

          18.      New Prime provided first notice of the accident, claim, Underlying Action and

Judgment to Federal on October 2, 2019.

          19.      Alonzo has not tendered nor provided any direct notice of the Underlying Action,

demands or verdict to Federal.

                                          FEDERAL POLICY

          20.      Federal issued a Commercial Excess Follow-Form Insurance Policy, bearing No.

7946-54-89 to named insured “New Prime, Inc. d/b/a Prime, Inc.” for the policy period of April

15, 2012 through April 15, 2013 (the “Federal Policy”). A true and correct copy of the Policy is


4836-2914-9404.1
        Case 4:21-cv-00521 Document 1 Filed on 02/17/21 in TXSD Page 4 of 8




attached as Exhibit C.

         21.       Subject to its terms, conditions and exclusions, the Federal Policy provides

insurance coverage in the aggregate amount of $3,000,000 excess to both a self-insured retention

of $3,000,000 and a policy issued by RLI Insurance with limits of liability of $2,000,000. RLI

Policy no. LET0010121 is the scheduled Controlling Underlying Insurance to the Federal Policy

(the “RLI Policy”).

         22.       The Federal Policy provides in relevant part:

         Coverage/Excess          Subject to all of the terms and conditions applicable to this
         Follow-Form              insurance, we will pay, on behalf of the insured, that
                                  part of loss, to which this insurance applies, which
                                  exceeds the applicable underlying limits.

                                  This insurance applies only if the triggering event that
                                  must happen during the policy period of the applicable
                                  controlling underlying insurance happens during the
                                  policy period of this insurance.

                                  This insurance will follow the terms and conditions of
                                  controlling underlying insurance, unless a term or
                                  condition contained in this insurance:

                                  •    differs from any term or condition contained in the
                                       applicable controlling underlying insurance; or

                                  •    is not contained in the applicable controlling
                                       underlying insurance.

                                  With respect to such exceptions described above, the
                                  terms and conditions contained in this insurance will
                                  apply, to the extent such terms and conditions provide
                                  less coverage than the terms and conditions of the
                                  applicable controlling underlying insurance.
                                                        * * *
          Who Is An Insured        The following persons or organizations qualify as
                                   insureds:

                                   •   the named ins red shown in the Declarations; and
                                   •   other persons or organizations qualifying as an
                                       insured in controlling underlying insurance, but



4836-2914-9404.1
        Case 4:21-cv-00521 Document 1 Filed on 02/17/21 in TXSD Page 5 of 8




                                     not beyond the extent of any limitations imposed
                                     under any contract or agreement.

          Conditions            With respect to this insurance, the following
                                conditions apply.

                                                             ***

          Compliance By         We have no duty to provide coverage under this policy
          Insureds              unless you and any other involved insured have fully
                                complied with all of the terms and conditions of the
                                policy.

                                                             ***

                                A.          You must see to it that we and any insurers of
            Duties in the                   underlying insurance are notified as soon as
            Event of                        practicable of any occurrence or offense that may
            Occurrence,                     result in a claim, if the claim may involve us or any
            Offense, Claim or               other insurers…
            Suit

                                                              * * *

                                B.     If a claim is made or suit is brought against any
                                       insured, you must:

                                       1.        immediately record the specifics of the claim
                                                 or suit and the date received

                                       2.        notify us and any other insurers as soon as
                                                 practicable; and

                                       3.        see to it that we receive written notice of the
                                                 claim or suit as soon as practicable.

                                C.     You and any other involved insured must:

                                       1.        immediately send us copies of any demands,
                                                 notices, summonses or legal papers received
                                                 in connection with the claim or suit;

                                       2.        authorize us to obtain records and other
                                                 information;

                                                                * * *



4836-2914-9404.1
        Case 4:21-cv-00521 Document 1 Filed on 02/17/21 in TXSD Page 6 of 8




                                   H.    If a claim or loss does not reasonably appear to
                                         involve either this insurance or any underlying
                                         insurance, but it later develops into a claim or loss
                                         to which this insurance applies, the failure to report
                                         it to us will not violate this condition, provided the
                                         insured gives us immediate notice as soon as the
                                         insured is aware that this insurance may apply to
                                         such claim or loss.
         23.       The RLI policy, a copy of which is attached as Exhibit D, defines an Insured as “the

lessor of a ‘covered vehicle’ that is not a trailer or any employee, agent or driver of the lessor while

the ‘covered vehicle’ is leased to ‘you’ under a written agreement, but only when the leased

‘covered vehicle’ is used in the business of your ‘trucking operations’.”

         24.       Due to the Defendants’ failure to comply with the terms and conditions in the

Federal Policy by providing notice, Federal seeks a declaration that it has no duty to indemnify

any party for the Judgment.

                    NO DUTY TO INDEMNIFY DUE TO LACK OF NOTICE

         25.       Under Texas law, an insurer prevails on a coverage defense based upon an insured’s

failure to timely afford notice of a claim when it can show that it was prejudiced by the lack of

timely notice.

         26.       Here it is undisputed that Defendants failed to provide notice of the claim and

Underlying Action until after the Judgment was rendered.

         27.       Defendants’ failure to provide notice voids coverage under the Federal Policy, and

Federal therefore has no duty to indemnify Defendants for the Judgment rendered in the

Underlying Action.

                       NO DUTY TO INDEMNIFY DEFENDANT ALONZO

         28.       The Federal Policy defines “Who is an Insured” to include the Named Insured, New

Prime, Inc. and any person qualifying as an insured in the controlling underlying insurance, which

is the RLI Policy. While the RLI Policy does extend coverage to the driver of a covered vehicle

leased to New Prime, to qualify as an Insured, the leased vehicle must be “used in the business”

of New Prime’s trucking operations. Here, there is no evidence to the nature or extent of the



4836-2914-9404.1
        Case 4:21-cv-00521 Document 1 Filed on 02/17/21 in TXSD Page 7 of 8




relationship between New Prime and Alonzo.

         29.       Even if Alonzo qualified as an Insured, he has failed to provide notice at any time

of the Underlying Action.

         30.       Alonzo’s failure to provide notice voids coverage under the Federal Policy, and

Federal has no duty to indemnify Alonzo for the Judgment rendered in the Underlying Action.

                                        CLAIM FOR RELIEF

                             (Declaratory Relief - No Duty to Indemnify)

         31.       Defendants’ failure to provide notice of the Underlying Action until after the
Judgment was rendered is fatal to any claim for indemnification of the Judgment, and Federal has

no duty to indemnify Defendants for the Judgment rendered in the Underlying Action.

         32.       Upon information and belief, Defendants dispute the contentions of Federal as set

forth herein or contend otherwise.

         33.       A judicial determination of the rights and duties of the parties under the Federal

Policy with respect to the indemnification of the Judgment rendered in the Underlying Action is

necessary and proper.

         WHEREFORE, Plaintiff, FEDERAL INSURANCE COMPANY, respectfully requests

that this Honorable Court enter judgment in its favor and against Defendants, New Prime, Inc. and

Roberto Alonzo, finding:

         A.        Federal has no duty to indemnify Defendants in connection with the Judgment.

         B.        Federal has no liability of any kind to Defendants under the Federal Policy in

                   connection with the Underlying Action.

         C.        Federal be awarded its costs of court; and

         D.        Federal be awarded such other and further relief to which it may be entitled, at

                   law or at equity




4836-2914-9404.1
        Case 4:21-cv-00521 Document 1 Filed on 02/17/21 in TXSD Page 8 of 8




                                            Respectfully submitted,

                                            LEWIS BRISBOIS BISGAARD & SMITH

                                              /s/ Sarah R. Smith
                                            Sarah R. Smith
                                            Texas Bar No: 24056346
                                            24 Greenway Plaza, Suite 1400
                                            Houston, Texas 77046
                                            Phone: (713) 659-6767
                                            Fax: (713) 759-6830
                                            Sarah.Smith@lewisbrisbois.com

                                            ATTORNEYS FOR PLAINTIFF,
                                            FEDERAL INSURANCE COMPANY




4836-2914-9404.1
